DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed on 7 March 2022 has been entered. Claims 1, 3, 5, 7-15, 17-18, and 20 are amended. Claim 6 has been canceled. Claims 1-5 and 7-21 are pending. 

Applicant’s arguments with respect to the rejection(s) of Claims 1-11 and 18-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Application Publication No. 2017/0283050 to Baek et al. have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  Claims 1-11 and 18-21 are allowed. With respect to claims 12-17, however, upon further consideration, a new ground(s) of rejection is made in view of LeVelle U.S. Patent 1,445,402.

Applicant’s arguments with respect to the rejection(s) of 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeVelle (US 1,445,402).
Claim 12 recites “a unmanned aerial vehicle.” LeVelle teaches such an unmanned aerial vehicle, as will be shown. While LeVelle is directed to a self-folding fan, the invention would constitute analogous art because the assembly of LeVelle is similar to Applicant’s, and applicant’s claims only require a propeller blade and a hub.
LeVelle teaches (Figs. 3-8) an unmanned aerial vehicle comprising: 
a propeller blade (13) comprising: 
a hole (see Fig. 7, hole for pin 12 in blade 13); and 
a connector (30) located at a root of the propeller blade, the connector including a projection and a shoulder (see Fig. 7); and 
a central hub (9) comprising: 
an opening (see Fig. 7, opening for pin 12) configured to receive the projection, and, 
a portion of a face, the shoulder engaging with the portion of the face in a first rotational position of the propeller blade (see Fig. 6, face of hub 9 abuts projection shoulder 30); and 
a hole (see Fig. 7, hole for pin 12); and 
a wound torsion spring (16) comprising a hole, 
wherein the holes of the propeller blade, the central hub, and the wound torsion spring are all concentric so that the propeller blade and the wound torsion spring are movably connected to the central hub via the holes (see Fig. 7 and 8).
Regarding Claim 13, LeVelle teaches (Figs. 3-8) the unmanned aerial vehicle of claim 12, wherein the wound torsion spring comprises: a first spring arm coupled with the connector (arm connected to pin 22), and a second spring arm coupled with the central hub through the opening (arm coupled to pin 21), wherein the wound torsion spring is configured to rotate the propeller blade relative to the central hub.
Regarding Claim 14, LeVelle teaches (Figs. 3-8) the unmanned aerial vehicle of claim 13, further comprising: a hinge pin (12) configured to extend into the holes to restrict translational displacement between the propeller blade, the central hub, and the wound torsion spring.
Regarding Claim 15, LeVelle teaches (Figs. 3-8) the unmanned aerial vehicle of claim 14, wherein the hinge pin threads through the holes of the connector, the central hub, and the wound torsion spring (see Fig. 7 and 8).
Regarding Claim 16, LeVelle teaches (Figs. 3-8) the unmanned aerial vehicle of claim 13, wherein the opening of the central hub further comprises a cavity, and wherein the second spring arm couples with the central hub within the cavity (see Fig. 7).
Regarding Claim 17, LeVelle teaches (Figs. 3-8) the unmanned aerial vehicle of claim 12, wherein the propeller blade is in the first rotational position (Fig. 4) relative to the central hub when experiencing below a threshold amount of centrifugal forces, and wherein the propeller blade is in a second rotational position relative to the central hub when experiencing above the threshold amount of centrifugal force (demonstrated in Fig. 3 and 4).

Allowable Subject Matter
Claims 1-5, 7-11 and 18-21 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745